—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a reservations clerk for a hotel. She was discharged for consuming several alcoholic beverages *615while on the job after repeated warnings that such conduct violated the employer’s rules and might result in her dismissal. The Unemployment Insurance Appeal Board ruled that claimant had left her employment under disqualifying circumstances. We affirm. It has been held that a claimant who is under the influence of alcohol while on the job is guilty of disqualifying misconduct unless substantial evidence is adduced to show that he or she is suffering from the disease of alcoholism (see, Matter of Moore [Hartnett], 144 AD2d 123, 124). No such showing was made in this matter. Claimant’s contention that she was not under the influence of alcohol on the date of her discharge and that she entered a bar on that date at the behest of her supervisor presented issues of fact and credibility for resolution by the Board (see, id,.).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.